Drake, Ch. J.,
delivered the opinion of the court:
At a previous day in the present term of the court we had occasion to pass upon a motion made by the defendants to dismiss the petition filed in this case, for want of jurisdiction in the court to entertain it. We sustained that motion, dismissed the petition, and transmitted a copy of our opinion to the Committee on Military Affairs of the House of Representatives.
Thereafter the claimant filed a motion for leave to file an amended petition, which was laid before the court with the motion.
We have not examined this petition with much care, nor do. we propose to do so, for we are of the opinion that, whatever its character, we have no right to take cognizance of it. The case transmitted hither by that Committee is no longer in the court. It has been sent back to the Committee because we had no jurisdiction of it. We have no more right now to authorize an amended petition to be filed in it, than we should have to allow it in a case after it had been appealed to the Supreme Court by the 'claimant. If the claimant desires his claim to *675come here in a different shape frojn that first presented, he must have it referred to the court in that different shape, and we can then take cognizance of it.
The motion for leave to file an amended petition is overruled.